    Case 1:19-mc-00209-CFC Document 2 Filed 08/29/19 Page 1 of 4 PageID #: 6



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )
                                                        )
Application of Storag Etzel GmbH for an                 )    Case No.:
Order, Pursuant to 28 U.S.C. $ 1782, to Obtain          )
Discovery for Use in a Foreign Proceeding               )
                                                        )
                                                        )   CONFIDENTIAL
                                                        )   FILED UNDER SEAL
                                                        )
                                                        )

                EX PARTE APPLICATION FOR AN ORDER PURSUANT TO
 28 U.S.C. S 1782 TO OBTAIN DISCOVR,R   FOR USE IN A FOREIGN PROCEEDING

         Applicant Storag Etzel GmbH ("Applicant") respectfully petitions this Court for an

Order, pursuant to 28 U.S.C. $ 1782 ("Section 1782") and Rules 26,30 and45 of the Federal

Rules of Civil Procedure, granting Applicant leave to serve Baker Hughes, a GE Company, LLC

("Respondent") with the subpoenas attached in Exhibit         A   and Exhibit B to the Declaration   of

Timothy P. Harkness. Applicant bases its Application on the accompanying Memorandum of

Points and Authorities and the Declaration in Support of the Application.

         The reliefrequested is for the purpose ofobtaining targeted discovery ofdirect relevance

to the issues in dispute in an arbitration pending in Germany (the "Arbitration"), conducted

under the auspices      of the German Arbitration Institute ("DIS"),I           against Baker Hughes

(Deutschland) GmbH ("Baker Hughes Germany"), a subsidiary                of   Respondent.2 Applicant's



         DIS is the acronym for the German Arbitration Institute in its native German, "Deutsche
         Institution für Schiedsgerichtsbarkeit."

2        Th" DIS Rules impose strict confidentiality obligations preventing disclosure of, among
         other things, the existence of the arbitration, the identity of parties, and the details of the
         claims. The specific details of the arbitration proceedings, the parties, and the defects in
         the equipment supplied to Applicant by Baker Hughes Germany, are set forth in the
woos7432                                            1
  Case 1:19-mc-00209-CFC Document 2 Filed 08/29/19 Page 2 of 4 PageID #: 7



claims in the Arbitration concern the quantification of the damages that Baker Hughes Germany

is required to pay Applicant pursuant to a June 7,2018 arbitral award (the "Award") providing,

inter alia, a declaration that Baker Hughes Germany compensate Applicant for all                 damages

arising from    a   defect   in   equipment   it   supplied   to   Applicant. Respondent designed and

manufactured the defective equipment at issue and supplied it to Baker Hughes Germany, which

then sold it to Applicant.

        The central issues under dispute in the Arbitration include what repairs are necessary to

remedy the defect, the cost of those repairs, and whether Baker Hughes Germany has any basis

for limiting the amount of compensation it owes Applicant under the Award. Respondent                  has

discoverable information      in its possession,    custody and control      of direct relevance to these
issues. Because Respondent is not aparty to the Arbitration, and is outside the jurisdiction of          a

German arbitral tribunal, Applicant brings this Application, pursuant to Section 1782, seeking

discovery concerning: (1) Respondent's assessment of the repairs necessary to remedy the defect

and the costs of those repairs; and (2) whether Respondent and/or Baker Hughes Germany knew

that the subject equipment was defective, a question that            will   determine the extent to which

Baker Hughes Germany can limit the amount of compensation it owes Applicant.

       As detailed in the Memorandum of Points and Authorities, this Application satisfies the

statutory requirements for discovery under Section            i782. First,     Applicant is an "interested

person" because it is a party to the Arbitration. Second, Respondent "resides" in this District for



       accompanying Declaration in Support of the Application, dated August 26,2019 (the
       "Declaration" or "Decl."), filed contemporaneously herewith. In view of the obligations
       of confidence imposed by the DIS Rules, Applicant submitted with its Application a
       motion seeking permission to file the motion itself and the Declaration under seal and to
       file redacted copies of this Application, the Proposed Section 1782 Discovery Order, the
       Memorandum of Points and Authorities, and the Declaration of Timothy P. Harkness and
       exhibits thereto, on the public docket.

woos7432                                              2
  Case 1:19-mc-00209-CFC Document 2 Filed 08/29/19 Page 3 of 4 PageID #: 8



the purposes of Section 1782 because Respondent is incorporated in Delaware. Third, the

requested discovery is for use     in the Arbitration, which is a "foreign proceeding" within the

meaning of Section 1182.

           Fufthermore, the four discretionary factors articulated by the Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) favor granting                        the

requested discovery. First, Respondent is not a pafty to the Arbitration and therefore is not

subject to the arbitral tribunal's jurisdiction. Second, German courls and tribunals are generally

receptive to evidence obtained by Section 1782 requests such as this one. Third, the discovery

sought is directly relevant to core issues in dispute in the Arbitration and the Application does

not contravene any applicable laws or rules. Fourth, this Application is nanowly tailored and

seeks only      a small   number   of   clearly identified categories     of   discovery controlled by

Respondent.

           In addition, granting this Application will foster Section 1782's twin aims of providing

efficient assistance to participants in international proceedings and encouraging foreign countries

to similarly assist our courts.

           Accordingly, and based on the facts set forth in the accompanying Declaration in Support

of the Application and for the reasons described in Applicant's Memorandum of Points                    and

Authorities, Applicant respectfully requests that this Court (i) grant this Application, pursuant to

28 U.S.C. $ 1782, with respect to the discovery identified in Exhibit A and Exhibit B to the

Declaration of Timothy P. Harkness, (ii) order Respondent to produce the discovery within thirty

clays   of service of the subpoenas, (iii) direct Respondent to preserve relevant documents in its

possession, custody or control, and     (iv) grant such other and furlher relief   as the   Court deems just

and proper.



w0057432                                             J
  Case 1:19-mc-00209-CFC Document 2 Filed 08/29/19 Page 4 of 4 PageID #: 9




Dated: August 29, 2019           LANDIS RATH & COBB LLP


                                          L.         Q.{o.3816)
                                 Matthew R. Pierce Q.{o. 59a6)
                                 919 Market Street, Suite 1800
                                 Wilmington, DE 19801
                                 Telephone: (302) 467 -4400
                                 Facsimile: (302) 467 -4450
                                 Email: butcher@lrclaw.com
                                        pierce@lrclaw.com

                                 and

                                 FRESHFIELDS BRUCKHAUS DERINGER US LLP
                                 Timothy P. Harkness
                                 Olivia P. Greene
                                 601 Lexington Avenue, 31st Floor
                                 New York, New York10022
                                 Telephone: (212) 277 -4000
                                 Facsimile: (212) 27 7 -4001
                                 Email : timotþ.harkness@freshfields. com
                                         olivia. greene@fre shfields. com
                                 Pro Hac Vice Applications Forthcorning

                                 Attorneys for Applicant Storag Etzel GmbH




w00s7432                               4
